Case: 11-10060 Document: 00511491261 Page: 1 Date Filed: 05/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 27, 2011
                                     No. 11-10060
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ALEX SONNI GLOVER, JR.,

                                                   Petitioner-Appellant

v.

REBECCA TAMEZ,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:10-CV-964


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Alex Sonni Glover, Jr., appeals the dismissal of a 28 U.S.C. § 2241 petition
challenging his 180-month sentence for being a felon in possession of a firearm.
Glover argued that he was actually innocent of his sentence under the Armed
Career Criminal Act because his prior Nevada conviction for larceny from a
person was not a violent felony in light of Johnson v. United States, 130 S. Ct.
1265 (2010). His § 2241 petition also challenged the denial of his 28 U.S.C.
§ 2255 motion.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 11-10060 Document: 00511491261 Page: 2 Date Filed: 05/27/2011

                                  No. 11-10060

      As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a § 2255 motion. Padilla v. United
States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may be raised in a
§ 2241 petition under the savings clause of § 2255(e) only if the prisoner shows
that the § 2255 remedy is “inadequate or ineffective to test the legality of his
detention.” § 2255(e). Glover has not made such a showing, as he has not
established that his claims are based on a retroactively applicable Supreme
Court decision establishing that he was convicted of a nonexistent offense.
Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      Moreover, a claim of actual innocence of a career offender enhancement is
not a claim of actual innocence of the crime of conviction and, thus, not the type
of claim that warrants review under § 2241. Kinder v. Purdy, 222 F.3d 209, 213-
14 (5th Cir. 2000); see also Padilla, 416 F.3d at 426-27. Finally, any challenge
to the denial of Glover’s § 2255 motion must be raised in the Tenth Circuit, the
court of appeals for the circuit in which his § 2255 proceeding was held. See 28
U.S.C. § 2253(a). Glover has not shown that he is entitled to proceed under
§ 2241 based on the savings clause of § 2255(e). The judgment of the district
court is AFFIRMED.




                                        2